East Aurora Coop. Mkt., Inc. v Red Brick Plaza LLC (2021 NY Slip Op 04805)





East Aurora Coop. Mkt., Inc. v Red Brick Plaza LLC


2021 NY Slip Op 04805


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


272 CA 20-00397

[*1]EAST AURORA COOPERATIVE MARKET, INC., PLAINTIFF-RESPONDENT,
vRED BRICK PLAZA LLC, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


HARRIS BEACH PLLC, BUFFALO (ALLISON B. FIUT OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WEBSTER SZANYI LLP, BUFFALO (MICHAEL P. MCCLAREN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, J.), entered November 8, 2019. The order, inter alia, granted the motion of plaintiff to disburse funds from an escrow account. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in East Aurora Coop. Market, Inc. v Red Brick Plaza LLC ([appeal No. 2] — AD3d — [Aug. 26, 2021] [4th Dept 2021]).
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court